[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS
This is an action brought against the state commissioner of transportation alleging that the injuries and death of the plaintiff's decedent were the result of an accident which was caused by a defective highway. It is thus controlled by the provisions of C.G.S. 13a-144. That statute requires the plaintiff to give notice to the state "within ninety days" after the accident.
The accident occurred on August 17, 1987. The notice to the state, required by the statute, was mailed on November 16, 1987, but not received until November 19, 1987. This was more than ninety days after the accident. Failure to comply strictly with the notice requirement deprives the court of jurisdiction. Rapid Motor Lines, Inc. v. Cox, 134 Conn. 235
(1947). The plaintiff's argument that a change in syntax which was made by the legislature since the Rapid Motor Lines case was decided negates the rule of that case is not persuasive. In order for notice to be timely, it must be received by the state within the statutory period. That was not accomplished in this case. The court has no jurisdiction, therefore.
The motion to dismiss is granted.
Maloney, J.